1

2

3
                               UNITED STATES DISTRICT COURT
4
                                      DISTRICT OF NEVADA
5
                                                 ***
6
      AVRAM VINETO NIKA,                               Case No. 3:09-cv-00178-JCM-WGC
7
            Petitioner,
8            v.                                        ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME (ECF NO. 192)
9
      WILLIAM GITTERE, et al.,
10
            Respondents.
11

12

13          In this capital habeas corpus action, the Court entered judgment on
14   June 12, 2019, granting the petitioner, Avram Vineto Nika, relief with respect to his
15   death sentence, but denying him relief with respect to his murder conviction (ECF Nos.
16   186, 187). Then, on July 9, 2019, Nika filed a motion to alter or amend the judgment
17   (ECF No. 189). The respondents were due to respond to that motion by July 23, 2019.
18   See Local Rule LR 7-2(b) (14 days for response).
19          On July 23, 2019, Respondents filed a motion for extension of time (ECF No.
20   192), requesting a 30-day extension of time – to August 22, 2019 – to respond to the
21   motion to alter or amend the judgment. Respondents’ counsel states that the extension
22   of time is necessary because of his obligations in other cases. Nika’s counsel does not
23   oppose the motion for extension of time.
24          The Court finds that the motion for extension of time is made in good faith and
25   not solely for the purpose of delay, and there is good cause for the extension of time.
26   The Court will grant Respondents’ motion for extension of time. The Court will also grant
27   Nika 30 days to file his reply in support of his motion.
28
                                                   1
1            IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

2    Time (ECF No. 192) is GRANTED. Respondents will have until and including

3    August 22, 2019, to respond to the motion to alter or amend the judgment (ECF No.

4    189).

5            IT IS FURTHER ORDERED that Petitioner will have 30 days to reply to

6    Respondents’ response to the motion to alter or amend the judgment.

7

8                  July 26,
             DATED THIS  ___2019.
                             day of ______________________, 2019.
9

10
                                            JAMES C. MAHAN,
11                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
